Citation Nr: 1116405	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  03-01 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a respiratory condition to include bronchitis, chronic obstructive pulmonary disease (COPD), chronic irritable airway disease, vasomotor rhinitis, chronic sinusitis, chronic laryngitis, and chronic asthma. 

2.  Entitlement to service connection for benign prostate hypertrophy.

3.  Entitlement to service connection for photophobia.

4.  Entitlement to service connection for a right wrist disorder.

5.  Entitlement to service connection for body joint pain.
  

REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2001, September 2005, and February 2007 rating decisions. 

In a May 2009 decision, the Board addressed 6 issues.  The Board reopened the claim of entitlement to service connection for benign prostate hypertrophy, and then denied the claim; the Board also denied service connection for right wrist and left ankle disorders and for body joint pain.  The Board remanded claims for service connection for photophobia and whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a respiratory condition.

Subsequently, the Veteran appealed three of the denied claims to the Court of Appeals for Veterans Claims (Court) and the Board's decision was vacated with regard to them, pursuant to the terms of a Joint Motion for Remand.  These were service connection for benign prostate hypertrophy, service connection for a right wrist disorder, and service connection for body joint pain.  It is noted that the Joint Motion requested that the Court affirm the Board's denial of service connection for an ankle disability, which it did by dismissing that matter.  
Additionally, with regard to the two issues remanded by the Board, the RO complied with the remand instructions by issuing a supplemental statement of the case.  As such, those two issues are once again before the Board. 

The issues of service connection for body joint pain, for photophobia, for benign prostate hypertrophy, for a right wrist disorder, and for a respiratory condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was denied service connection for a respiratory condition by a January 2002 Board decision.

2.  New and material evidence has been presented, and the Veteran's claim of entitlement to service connection for a respiratory condition is reopened. 


CONCLUSIONS OF LAW

1.  The January 2002 Board decision which denied service connection for a respiratory condition is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).

2.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a respiratory condition is reopened. 38 U.S.C.A. § 501(West 2002); 38 C.F.R. § 3.156 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for a respiratory condition was denied by a January 2002 Board decision which is now final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Since service, the Veteran has filed claims for a number of respiratory related illnesses, including bronchitis, COPD, chronic irritable airway disease, vasomotor rhinitis, chronic sinusitis, chronic laryngitis, and chronic asthma.  The Board notes that when a claimant makes a claim, he is typically seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue as one concerning a respiratory condition, to include the aforementioned diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claim for service connection for a respiratory disability was last denied by a January 2002 Board decision.  This decision found that the evidence submitted since the Veteran's claim was denied by the Board in April 1995 was cumulative of the evidence that had previously been considered by the Board in April 1995, because it simply continued to show that the Veteran offered a history of in-service respiratory problems and experienced post-service respiratory problems, facts that had been known at the time of the prior decision.  

At the time of the January 2002 Board decision, considerable evidence was of record.  Since that time, considerable additional evidence has been submitted that is largely duplicative of the evidence that was of record in January 2002.  This evidence consists mainly of VA and private treatment records showing a variety of respiratory conditions, and statements and testimony from the Veteran asserting that his respiratory conditions were the result of his military service.

The Veteran, however, also submitted a medical opinion from John O. Brown, MD. in October 2005.  In this document, Dr. Brown essentially concluded that the Veteran had a "service connected chronic sinus condition...due to exposure of chemical irritates (sic) and resulting in frequent rhino sinusitis and inhalant allergies."   

Evidence is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, without considering or commenting on the internal structure of the logic used in supporting the conclusion, the opinion by Dr. Brown is presumed to be credible for the limited purpose of determining whether to reopen the Veteran's claim.  Bolstered by this presumption, the opinion clearly addresses the reason the Veteran's claim was previously denied, making it material in that it relates to an unestablished fact necessary to substantiate the claim.  It is new in that it had not previously been considered and it is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  Thus, it raises a reasonable possibility of substantiating the Veteran's claim and the Veteran's claim for service connection for a respiratory disorder is reopened.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).




ORDER

New and material evidence has been presented and the Veteran's claim of entitlement to service connection for a respiratory condition to include bronchitis, COPD, chronic irritable airway disease, vasomotor rhinitis, chronic sinusitis, chronic laryngitis, and chronic asthma is reopened, and to this extent the appeal is granted.   


REMAND

Photophobia

In January 2009, the Veteran testified at a hearing before the Board that his eyes became very sensitive while in service, which he speculated could have been caused by welding.  The Veteran reported that he went to sick call and was told he had photophobia.  However, he denied receiving any additional treatment while in service.  The Veteran was asked if he still had an eye problem and he simply responded that he has always worn dark glasses.  The Veteran indicated that he had been given some tinted glasses by VA, but he indicated that he was currently blind in his right eye.  The representative noted that photophobia was listed on the Veteran's separation physical and asked the Veteran if a doctor had ever indicated that he still had photophobia, but the Veteran did not provide a clear answer.  

Service treatment records show that in June 1969 the Veteran sought treatment complaining that his distant vision was reduced, and it was noted that sunlight and candle light bothered the Veteran's eyes.  However, the medical officer found no apparent pathology and did not recommend any medication.  On the Veteran's medical history survey completed in conjunction with his separation physical in July 1969, it was noted that he had photophobia.  Clinical evaluation of the eyes was normal, however, and on a February 1973 enlistment physical (for the purposes of joining the reserves) it was noted that the Veteran's eyes were normal and the Veteran's vision was 20/20.  He specifically denied ever having had any eye trouble.

In October 2002, it was noted in a VA treatment record that the Veteran had photophobia. 

As he testified, the Veteran currently has considerable eye problems.  He has age related macular degeneration in his right eye, diabetic retinopathy, and cataracts.  At an Ophthalmology treatment session in August 2007, the Veteran stated that he was having significant photophobia in his right eye, although he denied any problems in his left eye.

It does not appear that the Veteran is currently receiving any treatment for photophobia; but it was clearly listed at separation and he complained about it in 2007.  In view of that an examination should be conducted.  

Respiratory condition 

The Veteran contends that he has a respiratory condition that he believes began while he was on active duty.  

The Veteran has had a variety of respiratory conditions diagnosed.  These include bronchitis, COPD, chronic irritable airway disease, vasomotor rhinitis, chronic sinusitis, chronic laryngitis, and chronic asthma. 

The Veteran served as a vehicle repairman on active duty, during which time he has alleged being exposed to various chemicals such as gasoline and solvents.  

Service treatment records show a number of complaints including colds, chest pains, nasal congestion and coughs.  Diagnoses included an upper respiratory infection (March 1969), sinusitis (May 1969) and viral syndrome (May 1969).  At the Veteran's July 1969 service separation examination, the lungs and chest were within normal limits, although it was noted that he had a history of frequent respiratory infections.  Fewer than three months after service, the Veteran underwent an appendectomy at which time, he apparently also developed a serious lung infection, (empyema with pleural rind and trapped right lung, and subphrenic abscess due to anerobic streptococcus and bacteroides - March 31, 1970 letter from Henry L. Laws, MD.).

Following service, the Veteran continued to work as a mechanic at the an Army Depot, and he apparently resided in close proximity to a chemical factory.  Since service, he also has continued to have a number of respiratory complaints and he has received a number of medical opinions addressing the etiology of his respiratory disabilities.  These include letters from Carl C. Jones, Jr. MD., Ralph E. Smiley, MD., and John O. Brown, MD.  

As noted, Dr. Brown indicated that from a review of the Veteran's medical records he believed that the Veteran had been exposed to chemical irritants that contributed to his current condition.  Dr. Brown diagnosed the Veteran with sinusitis and inhalant allergies, and then opined that based on these findings and the military documents that had been presented he felt that the Veteran had a sinus condition due to exposure to chemical irritates.  However, this opinion does not appear to have considered the Veteran's claim in sufficient detail to be considered particularly  well-informed.  The opinion does not address the absence of active respiratory complaints at separation from active duty, or post-service chemical exposure.  As such, a medical opinion is necessary.

Body Joint Pain

At his hearing before the Board in 2009, the Veteran testified that he was experiencing widespread musculoskeletal pain.  He reported that he sought treatment for it while in service, and was given aspirin.  However, he denied actually being diagnosed with any disability while in service.  The Veteran reported that he currently had osteoarthritis in his back, and he stated that his left hip, knee and ankle and his right hand were swollen and painful.  The Veteran denied any specific treatment for any of the conditions on active duty, but he did report complaining about them and receiving aspirin.  He was asked about whether he received any postservice treatment for the joint pains, to which he alluded to his appendicitis shortly after service, but did not provide much additional information about postservice treatment.  The Veteran asserted that he was currently being treated for those same joint pains.

Service treatment records show that in May 1969, the Veteran presented for treatment complaining of soreness and stiffness in his joints, he also reported general malaise and trouble staying awake; and he was diagnosed with sinusitis.  

X-rays from May 1970 showed that the Veteran's intervertebral disc spaces were normal.  The examiner found that the Veteran had full range of motion in all of his joints, including the spine without pain, tenderness, or crepitation.  His reflexes were present and normal and the musculature was well developed.

In February 1973, the Veteran underwent a pre-enlistment physical in connection with Army reserve service, at which he reported having had "Arthritis, Rheumatism, or Bursitis," but the medical officer indicated that there were no sequelae to the Veteran's complaints.

In April 1982, the Veteran presented for treatment complaining of lower back pain for two months; although no back disability was found on the examination.  At an examination in April 1982, the doctor at Lutheran Medical System indicated that the Veteran had 14 medical complaints, but none had to do with any undiagnosed joint pains.  The physical examination was noted to be generally unremarkable, and it was noted that the Veteran was well-developed and in no acute distress.  In July 1982, the Veteran was diagnosed to have fibromyositis in the left paraspinal muscle by Dr. Sanford, but no indication was given that such a condition was related to military service. 

A private treatment record from the Family Health Center dated in October 1998 indicated that the Veteran had been involved in a motor vehicle accident in 1996.  The Veteran complained of neck and back pain, but no other joint pain was noted.

At a VA examination in August 2001, it was noted that the Veteran had a problem with arthritis that had been progressing over the years.  At the examination, the Veteran had a number of musculoskeletal complaints such as crepitus in his cervical spine, instability in the right ankle, and limitation of motion in the wrist.  However, no pervasive disability manifested by joint pain was noted other than degenerative joint disease of the lumbar and cervical spine.

In November 2007, the Veteran complained of multiple joint arthralgias in his hands, feet, back, knees and neck; and in January 2008, it was noted that the Veteran had osteoarthritis.

The Veteran has had a variety of musculoskeletal pain over the years and it appears that he currently has a number of musculoskeletal problems.  It is unclear whether the Veteran has a chronic multisymptom pain disability or whether he simply has a number of individual orthopedic impairments that bear no other relation to each other.  As such, a medical opinion is necessary to evaluate whether the Veteran has a multi-symptom pain disability of some sort that had its onset in service, or was otherwise caused by his military service as he contends.  

Benign prostate hypertrophy

The Veteran's contentions are that he received treatment in service for his prostate on one occasion where they reportedly massaged his prostate gland and then gave him Tetracycline.  The Veteran also stated that he began seeking post-service treatment for his prostate in 1972, although there no records exist from any such treatment.  The Veteran further indicated that he was first diagnosed with benign prostate hypertrophy (BPH) in 1991, but he believes that it either began during or was otherwise caused by his military service, to include as a result of urethritis or gonorrhea (which were treated during service).

Service treatment records confirm that the Veteran was treated for gonorrhea in August 1967.  In December 1967 he complained of a tender painful urethra, and a physical examination revealed a tender urethra.  The diagnostic impression was non-specific urethritis (NSU) and he apparently was dispensed Tetracycline and given a prostate massage.  No prostate problems were noted on the Veteran's separation physical, and the Veteran himself did not report any prostate problems on his medical history survey completed in conjunction with his separation physical.  

At a VA examination in 1970, no prostate problems were noted.  The Veteran testified in January 2009 that he began seeking treatment for his prostate in 1972.  However, no mention of any prostate issues was made on an Army Reserves enlistment physical in 1973.    

In February 1982, the Veteran was diagnosed with chronic prostatitis and given Tetracycline.  In March 1982, the Veteran's private physician treated him for testicle pain and it was noted in the treatment record that the Veteran had been seen in the past for problems related to prostatitis.  In March 1982, the Veteran was also noted to have suffered from prostatitis "since his time in service in Vietnam" (although there is no indication as to how this conclusion was reached).  In April 1983, the Veteran's prostate was found to be small and without nodules.  In November 1988, the Veteran was diagnosed with acute prostatitis, which two weeks later was noted to have improved tremendously.  In July 1991, it was noted that the Veteran had undergone a prostate examination but nothing was found, and the Veteran was diagnosed with benign prostate hypertrophy.  Prostatitis was again diagnosed in 1995.  In October 1998 it was noted that the Veteran had benign prostate hypertrophy.  At a VA general medical examination in August 2001, the Veteran's prostate was noted to be 2+ and enlarged, and the Veteran was diagnosed with benign prostate hypertrophy.

The Veteran has submitted several letters from Dr. Rosen.  In May 2006, Dr. Rosen wrote that the Veteran had a history of prostatic obstruction and medium lobe enlargement for which he had received treatment.  Dr. Rosen suggested that the Veteran's illnesses might be related to the fact that he had gonorrhea in the past as well as chronic prostatitis.

In December 2006, Dr. Rosen wrote that the Veteran had a history of prostatism, prostatic obstruction, and stricture disease.  He noted that while in service the Veteran voiced complaints of a painful urethra without discharge, burning on urination and frequent urination and was diagnosed with urethritis prostatitis syndrome and gonorrhea in February 1967.  Dr. Rosen then stated that the Veteran's current illnesses might be related to his previous illnesses of urethritis and prostatitis.

In January 2008, Dr. Rosen wrote a letter in which he stated that the Veteran's benign prostate hypertrophy was at least as likely as not related to his previous treatment for gonorrhea (in service), urethritis and prostatitis, but he provided no rationale for his opinion. 

A VA examination was subsequently obtained in July 2008.  The examiner reviewed the medical literature regarding the sequelae of gonorrhea as well as the causes of benign prostate hypertrophy, and noted that the Veteran had been treated for gonorrhea in service and had developed benign prostate hypertrophy many years later.  The examiner then opined that it was less likely than not that the Veteran's benign prostate hypertrophy was related to his bout of gonorrhea during service, explaining there was no evidence in the medical literature to support the theory that benign prostate hypertrophy was in any way caused by gonorrhea.  

However, while this opinion addressed the issue of whether the Veteran's gonorrhea caused his benign prostate hypertrophy, it did not address the other contentions advanced by Dr. Rosen, namely that the Veteran's benign prostate hypertrophy was caused by urethritis and/or prostatitis in service. 

As such, an additional medical opinion is warranted.


Right wrist disorder 

The Veteran testified at a hearing before the Board in January 2009 that he injured his wrist in service when he was attempting to remove a spark plug.  He described the injury as wrenching his wrist.  The Veteran reported that his wrist swelled up and was wrapped in an Ace bandage, but x-rays were negative.  A service treatment record from December 1968 confirms that the Veteran was treated with an ACE wrap on his wrist.  However, this service treatment record is the only notation of a wrist complaint in service, and the Veteran denied seeking any additional treatment for his right wrist while in service at his Board hearing, although he did state that he took pain medication while in service.  

The Veteran did not report any wrist problems on his medical history survey completed in July 1969 in conjunction with his separation physical, and his upper extremities were found to be normal at his separation physical.  

In May 1970, the Veteran underwent a VA examination at which it was noted that he had full range of motion in all of his joints without pain or tenderness.  Similarly, at an Army Reserve pre-enlistment physical in 1973, the Veteran's upper extremities were again found to be normal, and the Veteran did not mention any wrist problems on his medical history survey completed at that time.  Furthermore, while the Veteran indicated he had arthritis, rheumatism, or bursitis, (which he did not localize) the medical officer indicated that there were no sequelae to this history.

The Veteran reported that following service he mostly treated his right wrist with over-the-counter medication, and he denied receiving any actual medical treatment for the wrist.  During this time, the Veteran worked as a mechanic at the Anniston Army Depot and he joined the Army reserves.  

In 1997, the Veteran was involved in a motor vehicle accident; and in 1999 it was noted that the Veteran had been well until being rear ended in 1997, and since then he had developed numbness in several fingers on his left hand.

In April 2001, the Veteran presented for treatment complaining of an increasing problem with his right hand which he rated as moderately severe in intensity.  The Veteran reported that he injured his wrist on several occasions while he was in the Army, but the private doctor noted that this was over 30 years earlier.  A right wrist carpectomy was performed.  

In the operation report it was noted that the Veteran had an ancient history of a sprain in his right wrist, but recently he had the onset of intractable pain due to malalignment of the carpus.  In May 2001, the Veteran's hand was noted to be swollen.

In August 2001, a VA examiner indicated that the Veteran had surgery on his wrist in April 2001 after scaffolding had collapsed on it.

The Veteran testified in 2009 that his wrist pain had continued since service, stating that ever since his in-service injury his right wrist had been weak and puffy, and as described above, there is evidence of a right wrist injury in service.  However, it is unclear from all of the medical and lay evidence whether this injury was acute and transitory, or whether it in fact led to a chronic right wrist disability.  As such, a medical examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination.  The examiner should be provided with the Veteran's claims file and a complete rationale should be provided for any opinion expressed.  The examiner should determine whether the Veteran currently has, or has had at any time since February 2000, photophobia, and, if so, the examiner should determine whether it is at least as likely as not (50 percent or greater) that the Veteran's photophobia either began during or was otherwise caused by the Veteran's military service. 

2.  Schedule the Veteran for a VA respiratory examination.  The examiner should be provided with the Veteran's claims file and a complete rationale should be provided for any opinion expressed.  The examiner should determine whether the Veteran currently has a respiratory condition (to include chronic bronchitis, COPD, chronic irritable airway disease, vasomotor rhinitis, chronic sinusitis, chronic laryngitis, or chronic asthma), and, if so, the examiner should determine whether it is at least as likely as not (50 percent or greater) that the Veteran's respiratory condition either began during or was otherwise caused by the Veteran's military service. 

In answering the Board's inquiry, the examiner should specifically discuss:

a) the Veteran's respiratory complaints in service;
b) the Veteran's presumed chemical exposure as a mechanic during service;
c) the Veteran's presumed chemical exposure as a mechanic following service;
d) The Veteran's post service lung infection contemporaneous with an appendectomy;
e) The April 1982 report from the Lutheran Medical System that indicated that the Veteran had rhinitis since 1974; that his in-service respiratory symptoms resolved upon his return to the United States, but then manifested again as a result of post-service chemical exposure.
f) Dr. Ralph E. Smiley's June 1985 opinion that the Veteran's respiratory condition was caused by his exposure to ambient air while stationed at the Army Depot;
g)  November 1987 opinion by Dr. Carl C. Jones Jr. that the Veteran had a respiratory condition that was related to chemical exposure predominantly post-service;
h) Dr. John O. Brown's opinion that the Veteran's sinusitis was related to his military service; and 
i) Any additional relevant evidence.

3.  Schedule the Veteran for a VA examination to assess his complaints of body joint pain.  The examiner should be provided with the Veteran's claims file and a complete rationale should be provided for any opinion expressed.  The examiner should determine whether the Veteran currently has a chronic joint pain disability or any chronic orthopedic disabilities, and, if so, the examiner should determine whether it is at least as likely as not (50 percent or greater) that any such disability either began during or was otherwise caused by the Veteran's military service. 

4.  Schedule the Veteran for a VA examination to assess the etiology of his benign prostate hypertrophy.  The examiner should be provided with the Veteran's claims file and a complete rationale should be provided for any opinion expressed.  The examiner should determine whether it is at least as likely as not (50 percent or greater) that the Veteran's benign prostate hypertrophy either began during or was otherwise caused by his military service.  In doing so, the examiner should specifically discuss the opinions of Dr. Rosen and the VA examiner that were described above, as well as specifically determining whether it is at least as likely as not that urethritis in service caused the Veteran to develop benign prostate hypertrophy.

5.  Schedule the Veteran for a VA orthopedic examination to assess the etiology of any diagnosed right wrist disability.  The examiner should be provided with the Veteran's claims file and a complete rationale should be provided for any opinion expressed.  The examiner should diagnose any current right wrist disability, and should then provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any diagnosed right wrist disability either began during or was otherwise caused by his military service.  In doing so, the examiner should specifically discuss the Veteran's noted wrist injury in service which was treated by wrapping the wrist in an ACE bandage.   

6.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


